
	

114 HR 1929 IH: International Conflicts of Concern Act
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1929
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Wittman (for himself, Mr. Pittenger, Mr. Coffman, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To restrict United States nationals from traveling to countries in which foreign governments or
			 anti-government forces allow foreign terrorist organizations to engage in
			 armed conflict for purposes of participating in such armed conflict or
			 from providing material support to entities that are engaged in such armed
			 conflict, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the International Conflicts of Concern Act. 2.Identification of Countries of Conflict Concern (a)IdentificationNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress a report that identifies each country the government of which or anti-government forces in which the President believes, based on all information available to the President, is allowing one or more foreign terrorist organizations to engage in armed conflict that is occurring in such country.
 (b)UpdatesThe President shall update the report required under subsection (a)— (1)as new information becomes available; and
 (2)not less frequently than semi-annually. (c)FormThe report required under subsection (a) and the updates required under subsection (b) shall be submitted in unclassified form, but may contain a classified annex if necessary.
			3.Designation of Countries of Conflict Concern
			(a)Designation
 (1)In generalThe President shall designate a country as a Country of Conflict Concern if the President determines that— (A)the government of such country or anti-government forces in the country is allowing one or more foreign terrorist organizations to engage in armed conflict that is occurring in such country as identified in the report required under section 2(a) or any update to the report required under section 2(b); and
 (B)it is in the national security interest of the United States to restrict travel by any United States national to such country and to restrict material support provided by United States nationals to entities that are engaged in armed conflict in such country.
 (2)Initial designationSyria shall be deemed to have been designated by the President under paragraph (1) as of the date of the enactment of this Act and the President is not required to notify Congress of such designation of Syria under subsection (b).
 (b)Report on designationUpon designating a country as a Country of Conflict Concern under subsection (a), the President shall submit to Congress a report notifying Congress of the designation of the country.
			(c)Licensing requirement
 (1)In generalWith respect to any country designated as a Country of Conflict Concern under subsection (a), the President shall exercise the authorities of the International Emergency Economic Powers Act (50 U.S.C. 1705 et seq.) without regard to section 202 of such Act to require a United States national to obtain a license—
 (A)to travel to such country; or (B)to provide material support to entities that are engaged in armed conflict in such country.
 (2)ExceptionThe requirement to obtain a license under paragraph (1) shall not apply with respect to United States national who is a full-time officer or employee of the United States Government for purposes of carrying out official business of the United States Government.
 (d)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person who violates paragraph (1) or (2) of subsection (c), or a regulation prescribed under this Act, to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act (50 U.S.C. 1705(a)).
 (e)Termination of designationThe designation of a country as a Country of Conflict Concern under subsection (a) shall terminate on the date on which the President submits to Congress a report that contains—
 (1)a determination and certification that subparagraph (A) or (B) of subsection (a)(1) (as the case may be), or both, no longer applies with respect to the country; and
 (2)a justification for the determination and certification. 4.RegulationsThe President is authorized to promulgate such regulations as may be necessary to carry out the provisions of this Act, including the promulgation of such regulations under the authority of section 205 of the International Emergency Economic Powers Act (50 U.S.C. 1704).
 5.DefinitionsIn this Act: (1)Foreign terrorist organizationThe term foreign terrorist organization means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)United States nationalThe term United States national means— (A)a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)); or
 (B)an alien who is lawfully present in the United States.  